Citation Nr: 1547375	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971, with service in the Republic of Vietnam.  The Veteran is in receipt of the Combat Infantryman Bade and a Purple Heart.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a videoconference hearing held at the RO in December 2012.  A transcript of the hearing is of record.  

This case was previously before the Board in April 2013.  In its decision, in pertinent part, the Board denied entitlement to service connection for hypertension on a presumptive basis related to agent orange exposure and remanded entitlement to service connection for hypertension on any other basis.  The Board also remanded entitlement to an increased evaluation for PTSD and entitlement to a total disability rating based on individual unemployability (TDIU).  In a July 2013 rating decision, the RO increased the evaluation for PTSD to 100 percent, effective from July 3, 3013.  These matters were again before the Board in January 2014, and were remanded for further evidentiary development.  In a May 2014 rating decision, the RO granted a 100 percent evaluation for PTSD, effective from January 28, 2011, the date of claim.  Therefore, the Board finds that this was a total grant of benefits sought on appeal as to the PTSD.  The Board also finds that the issue of TDIU is moot as the Veteran has never alleged that he is unable to work due to his other service-connected disabilities.  Rather, the Veteran has stated that he is unable to work due to his PTSD and his non-service-connected hypertension and residuals of malaria (which is evaluated at zero percent).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains VA treatment records that were reviewed by the RO prior to the issuance of the May 2014 supplemental statement of the case.  

FINDING OF FACT

Hypertension did not manifest during active service, within one year of separation from service, was not otherwise related to active service, and was not caused or aggravated by the Veteran's service-connected PTSD. 


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in August 2008, prior to the initial decision for the claim for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The records pertaining to the Veteran's Social Security Administration (SSA) disability benefits have also been obtained and associated with the record.  VA examinations were also provided in November 2008 and July 2013, and a VA addendum opinion was provided in April 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on an examination, a history provided by the Veteran, and a thorough review of the claims file documenting his medical history and any complaints.  The opinion also sufficiently addresses the central medical issues and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board remanded the issue in April 2013 and January 2014 to obtain a VA examination and medical opinion, to obtain any outstanding treatment records, and to have all SSA records printed and associated with the claims file.  All VA treatment records were obtained and associated with the claims file and the SSA records were also printed and then associated with the claims file.  Furthermore, the Veteran was afforded a VA examination in July 2013 and a VA medical opinion was obtained in April 2014.  The Board finds that the April 2014 VA medical opinion is adequate for the reasons stated above and substantially complies with the remand directives.  Therefore, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Veteran contends that he has hypertension due to his exposure to agent orange during service, or in the alternative, that his hypertension was caused or aggravated by his PTSD.  As noted above, the Board has already denied entitlement to service connection for hypertension on a presumptive basis due to exposure to agent orange, and therefore, it will not be addressed in this decision.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303(b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  38 C.F.R. § 3.303(b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hypertension is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, is presumed to have been incurred in service if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

Here, there is a diagnosis of hypertension.  See November 2008 VA examination report.  In light of the Veteran's service in the Republic of Vietnam between 1969 and 1971, he is presumed to have been exposed to agent orange during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  He is also service-connected for PTSD.  Thus, the question is whether the Veteran's hypertension is due to his exposure to agent orange during service, or in the alterative, was caused or aggravated by his PTSD.  

The Veteran's STRs show that his blood pressure was 136/78 at enlistment in October 1968 and 136/84 at separation in October 1970.  

At the November 2008 VA hypertension examination, the Veteran reported that he was diagnosed with hypertension in the 1970s after returning from military service, but did not start treatment for his hypertension until about two years prior.  The Veteran further stated that his blood pressure was fairly well-controlled with the current medications.  A diagnosis of hypertension, essential was rendered and it was noted that there were no complications. 

At a November 2008 VA PTSD examination, it was noted that the Veteran was diagnosed with hypertension about a year prior.  

In an August 2010 statement, the Veteran stated that he was exposed to agent orange during service and that he did not know if the hypertension was due to the agent orange or due to his PTSD symptoms.  He further stated that he gets high blood pressure when talking about or writing about Vietnam.  He also noted that his doctors did not tell him that his hypertension was due to his exposure to agent orange or his PTSD, but instead said that they did not know what caused his hypertension.  

A December 2012 VA mental health note contained a notation that his blood pressure would significantly increase if he was asked questions regarding his military service in Vietnam.  The physician opined that his diagnosis of hypertension has been exacerbated by his PTSD.     

The Veteran testified at a hearing in December 2012 and stated that he had elevated blood pressure readings that were over 90 for the past 15 years.  He also stated that there were times when he was aggravated while in the doctor's office and they could not take his blood pressure.

At the July 2013 VA examination, it was noted that the Veteran's hypertension was diagnosed in 2002.  The Veteran reported that he used to have "white coat hypertension" whenever he visited his primary care provider in the private sector.  His blood pressure would return to normal range in a few minutes after he was in the clinic, but in 2002 his blood pressures remained high and his primary care provider started to give him a small dose of a water pill for control of the hypertension.  This controlled his hypertension very well and when his private physician retired, he switched physicians who changed his medication.  

The examiner opined that it was less likely than not that the Veteran's PTSD caused or aggravated his hypertension.  The rationale provided was that the Veteran was diagnosed with hypertension in 2002 and there was no evidence of accelerated course of hypertension or malignant hypertension.  There was also no evidence of any target organ involvement due to hypertension.  Instead, his hypertension was optimally controlled by a single combination agent.  The examiner further opined that, as far as the etiology of the hypertension, he believed that he had a familial tendency for hypertension as both of his parents suffered from hypertension and most of his siblings had hypertension.  The examiner therefore explained that he would have had hypertension whether or not he served in the Army or in the Republic of Vietnam.  

A VA medical opinion was also provided in April 2014.  The VA examiner opined that the hypertension was less likely than not proximately due to, the result of, or aggravated by the Veteran's PTSD.  The examiner explained that the Veteran starting having hypertension in 2002, at age 50, and he had a strong family history of hypertension from both of his parents.  Most of his siblings also had hypertension.  The Veteran did not have premature onset hypertension and he did not have an accelerated course with premature end organ damage due to hypertension, such as premature hypertensive heart disease, stroke, or end stage renal disease at a premature age.  The examiner therefore found that his hypertension had not been affected due to his PTSD symptoms.  The examiner also noted that he had a stable life despite his symptoms of PTSD, to include a stable family life where he was married to one woman for 40 years and stable employment (despite some problems that he mentioned) and a second job for many years after he left his first job.  

The examiner was specifically requested to address the December 2012 VA treatment record that contained the opinion that the Veteran's hypertension was aggravated by his PTSD and noted that the Veteran's blood pressure would rise when he spoke of Vietnam.  As to aggravation, the April 2014 VA examiner explained that blood pressure was a dynamic entity that constantly changed throughout the day and even during the night in sleep.  The examiner explained that, if the Veteran had suffered from such bad PTSD that it altered his catecholamines, it would have shown evidence in the form of premature end organ damage.  Additionally, merely the rise in blood pressure when he discussed Vietnam or PTSD in a clinic setting was not enough to link hypertension to PTSD.  Such a rise in blood pressures is seen in clinic settings in most of the elderly veterans with labile blood pressure, even among veterans who were non-combat and who did not suffer from PTSD.  Similarly, "white coat hypertension" is very commonly seen in all veterans with or without combat experience and with or without a diagnosis of PTSD.  Ultimately, the examiner opined that there was absolutely no link between his hypertension that started in 2002 and his PTSD symptoms that he has had since he returned from Vietnam more than 40 years ago.  

The examiner also reported that he reviewed the National Academy of Sciences Report: Veterans and Agent Orange and found that there was no conclusive documented evidence linking hypertension to Agent Orange.  

First, the probative evidence of record demonstrates that the hypertension was not proximately caused or aggravated by PTSD.  The April 2014 VA examiner's opinion is of substantial probative value as it contained a thorough rationale that was based on medical principles and the Veteran's history.  See Nieves-Rodriguez, 22 Vet. App. at 304 (noting that most of the probative value of a medical opinion comes from its reasoning).  In this regard, the examiner provided a detailed rationale as to why the Veteran's blood pressure rising when he discussed his PTSD and Vietnam was not enough to link the hypertension to his PTSD.  The examiner also explained that because the Veteran did not have premature onset hypertension or an accelerated course with premature end organ damage, the medical evidence did not support that the course of hypertension was aggravated by the PTSD.  The Board finds that the detailed rationale provided by the April 2014 VA examiner is more probative than the December 2012 VA treating provider opinion that the hypertension was aggravated by the PTSD because the April 2014 examiner explained, using medical principles, why the temporary increase in blood pressure did not permanently aggravate the hypertension.   

Second, the probative evidence of record demonstrates that the hypertension was not related to service, to include his exposure to agent orange.  Significantly, the Board finds that the April 2014 opinion to be of substantial probative value as the examiner determined, based on medical principles and the medical and lay evidence of record, that the hypertension was not related to agent orange.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Significantly, the examiner reviewed the NAS report and determined that the evidence did not support that the Veteran's hypertension was related to his exposure to agent orange.  Moreover, the July 2013 VA examiner opined, and the April 2014 VA examiner reiterated, that the etiology of the hypertension was related to his family history of hypertension.  

Finally, the Board finds that the Veteran's hypertension did not manifest during service or within one year of separation.  The Board acknowledges that the Veteran has contended that his hypertension was originally diagnosed in the 1970's and finds that the Veteran is competent to relate a diagnosis from a physician.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statement is not credible as it is inconsistent with the remainder of the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this regard, the Veteran's blood pressure readings were normal during service.  Therefore, there were no characteristic manifestations to identify the disease process during service.  Furthermore, hypertension must be confirmed by readings taken two or more times on at least three different days where the diastolic blood pressure is predominantly 90mm or greater, and there are no readings at or above 90mm in the STRs or within one year of separation from service.  See 38 C.F.R. § 4.104, DC 7101 Note (1).  Finally, the Veteran testified at the December 2012 hearing that his diastolic blood pressure had been around 90mm for about 15 years, which is over 20 years after separation.  Accordingly, the evidence reflects that there were no characteristic manifestations to identify the disease process during service and that hypertension was not "noted," identified, or diagnosed during service or within a year of separation.    

The Board has considered the Veteran's contentions that his hypertension was due to his exposure to agent orange or due to his PTSD.  The Veteran is competent to report as to the observable symptoms he experiences and its history.  Jandreau v. Nicholson, 492 F.3d at 1377; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here, the Board finds the Veteran's statements to be outweighed by the specific and reasoned opinion of the VA examiners who determined that the hypertension was not caused by his exposure to agent orange and was not caused or aggravated by the PTSD.  In this regard, the August 2014 VA examiner explicitly addressed the Veteran's contention that his blood pressure would raise when he talked about his experiences in Vietnam and determined that, although he may have an increase during that time, there was no permanent aggravation or worsening as the Veteran did not exhibit premature onset hypertension or an accelerated course with premature end organ damage.  Furthermore, the Veteran testified that his doctors have never told him that his hypertension was due to his exposure to agent orange or his PTSD.  Significantly, the Veteran is not competent to provide etiology opinions regarding this issue as it is a highly complex medical determination based upon internal medical processes and is not capable of lay observation; the Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such opinions.  See Jandreau, 492 F.3d at 1372; Layno, 6 Vet. App. at 469.  Therefore, the Board finds the April 2014 VA examiner's opinion to be more probative than the Veteran's lay statements.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


